Citation Nr: 1528059	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the assignment of a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, assigned TDIU effective from August 31, 2010.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The record does not reflect the Veteran filed a claim of entitlement to TDIU prior to August 31, 2010.

2.  The record reflects the Veteran's only service-connected disability prior to August 31, 2010, was residuals of a right great toe fracture which was evaluated as noncompensable (zero percent) during this period.  The record does not reflect he was unemployable due solely to this disability.

3.  Service connection was established for ischemic heart disease by a January 2012 rating decision, and was effective from August 31, 2010.  The record does not reflect the Veteran filed a timely Notice of Disagreement (NOD) with the effective date assigned for this disability.

4.  The record reflects the Veteran did not have active service in the Republic of Vietnam during the Vietnam War era.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the Board observes that this appeal is, in essence, for an earlier effective date for the assignment of a TDIU.  As such, it is a "downstream" issue from the assignment of the TDIU in this case.  In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel held that in a "downstream" issue, such as here, 38 U.S.C.A. 
§ 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also notes that while not specifically in reference to the TDIU issue, VA has sent the Veteran correspondence which included a discussion of the information and evidence used to determine effective date(s) to include in September 2010.  As such, the record reflects he was aware of this information.  Moreover, the Veteran has actively participated in the processing of his case; and the statements submitted in support of this claim, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice, or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  He has had the opportunity to present evidence and argument in support of his earlier effective date claim, to include at the June 2014 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Further, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran in this case.  Therefore, there is no reasonable possibility that any further development, such as an examination, would aid in the resolution of this appeal.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned June 2014 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claim, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Legal Criteria and Analysis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, a thorough review of the record does not reflect the Veteran filed a formal or informal claim which indicated he was seeking entitlement to TDIU prior to August 31, 2010.  Therefore, the issue in this case is whether it was factually ascertainable prior to that date he was unemployable due solely to his service-connected disabilities.

The record reflects the Veteran's only service-connected disability prior to August 31, 2010, was residuals of a right great toe fracture which was evaluated as noncompensable during this period.  Further, nothing in the record reflects he was unemployable solely due to this disability either prior to or since August 31, 2010; nor does the Veteran contend otherwise.  Rather, he contends that he is unemployable due to his ischemic heart disease, and various secondary disabilities; that he is entitled to an earlier effective date under the Nehmer exception to the general rule for effective dates for his ischemic heart disease.  Specifically, back to November 1991 when he was found to be entitled to nonservice-connected pension benefits due to his ischemic heart disease.

The Board acknowledges that in cases involving presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In this case, the Board observes that ischemic heart disease/coronary artery disease was added to the list of conditions presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e), effective from August 31, 2010.  Further, service connection was established for the Veteran's ischemic heart disease based upon the presumptive provisions.  Moreover, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816(c)(1)-(3).  If a Nehmer class member is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).

The Board notes, however, that a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816.  The record reflects the Veteran did not have active service in the Republic of Vietnam during the Vietnam War era.  Rather, the record reflects he had active service in Korea, and his presumed herbicide exposure occurred at that time.  He acknowledged such was the case at his June 2014 hearing.  As the Veteran served in Korea, not in the country of Vietnam during the Vietnam War era, he is therefore not a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).  As such, he is not a Nehmer class member, and the exception to the general rule for effective dates does not apply in his case. 

The Board is sympathetic to the Veteran's argument that he should be entitled to the Nehmer exception because, in essence, his herbicide exposure in Korea was no different than the type of exposure experienced by those who served in Vietnam during the Vietnam War era.  However, the Veteran's contentions essentially constitute a claim for equitable relief, and the Board is bound by the laws and regulations of the VA and so precluded, as a matter of law, from awarding an earlier effective date under Nehmer as he does not constitute a covered class member for this exception.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41   (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summary, the record does not reflect the Veteran filed an unadjudicated claim of entitlement to a TDIU prior to August 31, 2010; the record does not reflect he was unemployable due solely to the service-connected disability that was in effect prior to that date; and the Nehmer exception for the assignment of effective dates does not apply in this case.  Therefore, the record does not demonstrate any legal basis to assign an earlier effective date in this case.  Consequently, the claim must be denied.

The Board also observes that even if the Nehmer exception applied in this case, the Veteran may still not have been entitled to an earlier effective date for the assignment of a TDIU.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  In pertinent part, while the Veteran did file a timely NOD to the January 2013 rating decision's assignment of August 31, 2010, as the effective date for TDIU; he did not file a timely NOD to the January 2012 rating decision's assignment of August 31, 2010, for the establishment of service connection for his ischemic heart disease.  No new and material evidence was received within one year of the date of that decision on this matter.  As such, that decision regarding the effective date for ischemic heart disease is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board acknowledges that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a claim "[i]f new and material evidence [regarding the claim] is presented or secured." Second, a decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court emphasized that because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

In regard to potential CUE in the January 2012 rating decision's assignment of the August 31, 2010 effective date for ischemic heart disease, the Court has held that for a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, the record does not reflect the Veteran has even alleged CUE in the January 2012 rating decision.  Therefore, no further discussion of the matter is warranted at this time.

In addition to the foregoing, the Board wishes to note that it is accurate that the Veteran was in receipt of nonservice-connected pension benefits from November 1991; and that his ischemic heart disease was, at a minimum, a major component of why he was found to be permanently and totally disabled so as to receive such benefits.  However, the assignment of the November 1991 effective date is from the date VA received a VA Form 21-526 (Application for Compensation or Pension) from the Veteran in which he affirmatively indicated that he was only seeking pension based upon his heart condition; and was seeking service connection for a right foot disability.  In short, the record reflects the Veteran was aware of the distinction between benefits based upon service connection and those based upon nonservice-connected pension at the time he submitted that claim; and he affirmatively indicated he did not desire service connection for his heart condition.  Stated another way, he did not actually claim service connection for such a disability in November 1991.

The Board acknowledges the Veteran did submit a claim in May 2002 in which he indicated, in pertinent part, that he was seeking service connection for a heart attack based upon exposure to asbestos and chemicals in the DMZ (i.e., the Demilitarized Zone of Korea).  However, that claim was subsequently denied by a January 2004 rating decision, and the Veteran did not appeal.  No subsequent claim of service connection for ischemic heart disease was received from the time of that rating decision to the current August 31, 2010, effective date.  

In sum, the claim of entitlement to an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the assignment of a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


